It is well settled that the appointment of a temporary receiver is an extreme remedy which can only be invoked in cases in which the moving party has made a clear evidentiary showing of the necessity for conservation of the property and protection of the interests of the movant (see, Serdaroglou v Serdaraglou, 209 AD2d 606; Modern Collection Assocs. v Capital Group, 140 AD2d 594). The plaintiffs showing, which consisted primarily of his attorney’s conclusory allegations, was rebutted by documentary proof and the sworn statement of the defendant Doreen DaSilva Costello in an affidavit that pending violations on the real property in question had been corrected.
The appellants’ remaining contentions are without merit. O’Brien, J. P., Santucci, Altman and Goldstein, JJ., concur.